Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 10/09/2019.
Claims 1-18 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 11, 13-14, 16 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ciluffo (US Patent 6,119,088).
Regarding Claim 1, Ciluffo teaches a speech-activated, router-free, internet-independent, home automation management system for controlling smart devices, the smart devices being controllable by radio signals (see Fig.3 and Col.3, Line 47 – Col.4, Line 3), the management system comprising:
a speech converting block in software for converting a spoken command phrase to a command signal, the command signal being output by the speech converting block (see Fig.3 (12,20,22), Fig.4 (34), Col.3, Line 47-52 and Col.4, Line 4-10);
a microcontroller generating a control signal corresponding to the command signal outputted by said speech converting block (see Fig.3 (20,26) and Col.3, Line 53-61);
the control signal including identification of a specific smart device being addressed and an action for the specific smart device (see Col.3, Line 61-65 and Col.4, Line 9-14);

and an electronic circuit for transmitting the radio signal to the specific smart device being addressed (see Fig.3 (14) and Col.3, Line 64 – Col.4, Line 3).
Regarding Claim 2, Ciluffo further teaches wherein said speech converting block comprises an electronic circuit including a microphone (see Fig.3 (12,18) and Col.3, Line 47-50).
Regarding Claim 4, Ciluffo further teaches wherein said speech converting block further comprises a software program that outputs the command signal, in coded digital format, corresponding to the spoken command phrase (see Fig.3 (20), Col.3, Line 47-52 and Col.4, Line 4-10).
Regarding Claim 5, Ciluffo further teaches wherein said microcontroller comprises a microprocessor, memory, and input/output circuitry (see Fig.3 (22,24,32) and Col.3, Line 47 – Col.4, Line 10).
Regarding Claim 6, Ciluffo further teaches wherein said input/output circuitry includes a network interface (see Fig.2 and Col.4, Line 34-36).
Regarding Claim 7, Ciluffo further teaches wherein said memory includes at least one of RAM memory and flash memory (see Fig.3 (24) and Col.4, Line 20-33).
Regarding Claim 8, Ciluffo further teaches wherein the speech-activated home automation system comprises a power supply (see Fig.3 (power supply)).
Regarding Claim 11, Ciluffo further teaches wherein said system is adapted to control a plurality of electrical and electronic smart devices, wherein each such smart device can assume any one of a plurality of different states, and wherein said micro-controller is programmed to output a control signal to at least one of said smart devices to assume said one of a plurality of different states responsive to a command phrase (see Fig.3 (32,14) and Col.4, Line 61 – Col.5, Line 16).
Claim 13, Ciluffo further teaches wherein the command phrase is one of a plurality of command phrases, and a different one of the pluralities of command phrases uniquely identifies each of the plurality of different smart devices (see Fig.3 (32,14) and Col.3, Line 60 – Col.5, Line 14).
Regarding Claim 14, Ciluffo further teaches wherein one or more of the plurality of command phrases is provided for selecting a specific smart device and the functionality of the specific smart device (see Fig.3 (32,14) and Col.3, Line 60 – Col.5, Line 14).
Regarding Claim 16, Ciluffo further teaches wherein the command signal outputted by said speech converting block is communicated to said microcontroller (see Fig.3 (20,22) and Col.3, Line 47-52).
Regarding Claim 17, Ciluffo further teaches an application program for a mobile device, such that the application program enables the mobile device to function as said speech converting block (see Fig.1 (10), Fig.4, Col.3, Line 32-38 and Col.4, Line 4-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9-10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ciluffo (US Patent 6,119,088) in view of Rosenberger (US Patent 8,340,975 B1).
Regarding Claim 3, Ciluffo teaches the system of Claim 1 but fails to teach wherein the system comprises at least one speaker for providing audio feedback to a user.

It would have been obvious for one skilled in the art, before the effective filing date ofteh application, to include to Ciluffo’s system a speaker for providing audio feedback to a user. The motivation would be to interact with the user of the system and to provide an audio response, such as a confirmation to a user request.
Regarding Claim 9, Ciluffo teaches the system of Claim 1 but fails to teach converting a spoken trigger phrase to a trigger signal, and wherein said microcontroller enters a set-up/configuration mode in response to the trigger signal outputted by said speech converting block.
Rosenberger, however, teaches capturing a trigger phrase and transitioning a device into speech recognition active mode for responding to a speech command (see Fig.4 and Col.11, Line 40-48).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to configure Ciluffo’s system to convert a spoken trigger phrase to a trigger signal, and configure the microcontroller to enter a set-up/configuration mode in response to the trigger signal. The motivation would be to activate the system from standby/listening mode to active mode for processing a speech command.
Regarding Claim 10, Rosenberger further teaches configuring a device to respond to the spoken command phrase when the device is in the set-up/configuration mode (see Fig.4 and Col.11, Line 40-48).
Regarding Claim 12, Ciluffo teaches the system of Claim 1 but fails to teach wherein the system is adapted to control a light-emitting smart device, wherein the microcontroller is programmed to output a control signal to the light-emitting smart device at a different intensity levels and/or colors responsive to a command phrase.

It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to configure Ciluffo’s system to control a light-emitting smart device, and configure the microcontroller to output a control signal to the light-emitting smart device at a different intensity levels to a command phrase. The motivation would be to include to the home automation system a lighting device that can be controlled by speech commands.
Regarding Claim 15, Ciluffo teaches the system of Claim 1 but fails to teach wherein the plurality of command phrases includes one or more command phrases for programming, setting up, or configuring the speech-activated home automation management system.
Rosenberger, however, teaches a command phrase for transitioning a device into speech recognition active mode for responding to a speech command (see Fig.4 and Col.11, Line 40-48).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the list of command phrases a command phrase for setting up, or configuring the speech-activated home automation management system. The motivation would be to activate the system from standby/listening mode to active mode for processing a speech command.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ciluffo (US Patent 6,119,088) in view of Rosenberger (US Patent 8,340,975 B1), and in further view of Declerck et al. (US Pub. 2019/00196779 A1).
Regarding Claim 18, Ciluffo teaches wherein the command signals are digital signals (see Col.3, Line 47-52), but fail to teach a coded string of text characters representing the text of a spoken trigger phrase and the spoken command phrase.

Declerck teaches performing text-to-speech conversion for transmitting and processing captured speech (see Fig.4A (414) and paragraph [0063]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to configure Ciluffo’s system to convert a spoken trigger phrase and spoken command phrase into coded string of text characters. The motivation would be to perform the speech-to-text conversion on the captured user utterances for speech recognition processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.